[Cite as Wise v. Ross Correctional Inst., 2010-Ohio-6620.]

                                       Court of Claims of Ohio
                                                                                   The Ohio Judicial Center
                                                                           65 South Front Street, Third Floor
                                                                                      Columbus, OH 43215
                                                                            614.387.9800 or 1.800.824.8263
                                                                                       www.cco.state.oh.us




ALVIN WISE

        Plaintiff

        v.

ROSS CORRECTIONAL INST.

        Defendant
        Case No. 2010-02944-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF DISMISSAL



        {¶ 1} On August 26, 2010, plaintiff was ordered to pay the $25 filing fee or face
dismissal of his case. Plaintiff has failed to comply with the court order. Therefore,
plaintiff’s action is DISMISSED, without prejudice, pursuant to Civ.R. 41(B)(1). The
court shall absorb the costs of this case.




                                                             ________________________________
                                                             DANIEL R. BORCHERT
                                                             Deputy Clerk
Entry cc:


Alvin Wise, #339-417                                         Stephen A. Young
P.O. Box 7010                                                Department of Rehabilitation
Chillicothe, Ohio 45601                                      and Correction
                                                             770 West Broad Street
                                                             Columbus, Ohio 4322
DRB/laa
Filed 10/7/10
Case No. 2010-02944-AD          -2-   ENTRY




Case No. 2010-02944-AD          -2-   ENTRY



Sent to S.C. reporter 1/21/11